PER CURIAM.
This is an action by a tenant against her landlord for treble damages pursuant to G.S. 75-16, for defendant’s alleged violation of G.S. 75-1.1 (a) which prohibits “[ujnfair methods of competition in or affecting commerce, and unfair and deceptive acts or practices in or affecting commerce. . . .” Plaintiff claimed that defendant induced her to rent his apartment by making fraudulent misrepresentations concerning the condition of the apartment. The jury found in favor of plaintiff and awarded damages for defendant’s misrepresentations in the sum of $785.00. Judge Keiger concluded that by making the misrepresentations to plaintiff as found by the jury, “defendant committed an unfair or deceptive trade practice within the meaning of [G.S. 75-1.1].” He, consequently, trebled the jury’s award of damages and entered judgment in the sum of $2,355.00.
In an opinion filed 5 February 1980 the Court of Appeals initially concluded that there was error in the introduction of evidence. On rehearing, however, the Court of Appeals concluded ultimately that no error had been committed and affirmed the *628judgment of the trial court.
After we allowed defendant’s petition for further review, he presented in his new brief only three questions. Two of them concerned the admission of evidence. The third deals with whether there was sufficient evidence to be submitted to the jury on the question of defendant’s misrepresentations.
After reviewing the record, the briefs, and hearing oral arguments on the questions presented, we conclude that the petition for further review was improvidently granted. Our order granting further review is, therefore, vacated. The decision of the Court of Appeals affirming the judgment of the Forsyth District Court remains undisturbed and in full force and effect.
Discretionary Review improvidently granted.